Citation Nr: 1035845	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  03-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision, 
the RO concluded the additional evidence was not new and 
material, and his claims for service connection for schizophrenia 
and PTSD remained denied.  This determination was upheld by the 
Board of Veterans' Appeals (Board) in an August 2005 decision.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) which, in a September 2007 memorandum 
decision, vacated the Board's determination.  In May 2008, the 
Board remanded the claim to ensure due process.  The case is once 
again before the Board for appellate review. 

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
schizophrenia, and entitlement to service connection for PTSD on 
the merits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  An unappealed December 1999 rating decision of the RO denied 
service connection for PTSD.

2.  The evidence added to the record since the December 1999 
determination includes evidence which relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's decision of December 1999, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the December 1999 rating decision 
is new and material, and the appellant's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to reopen 
the claim for service connection for PTSD, and the remand of the 
issues of service connection for PTSD on the merits and whether 
new and material evidence has been submitted to reopen the claim 
for service connection for schizophrenia, no further discussion 
of VCAA compliance is warranted at this time.


Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Service connection for various psychiatric disabilities has been 
denied on a number of occasions.  A July 1990 RO rating decision 
denied service connection for an acquired psychiatric disability, 
to include PTSD.  The Board affirmed this decision in August 
1991.  In a December 1999 rating decision, the RO denied service 
connection for PTSD, and he was notified of this decision later 
that month.  The Veteran did not appeal.  He sought to reopen his 
claim in August 2002.  By rating action dated December 2002, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim.

The RO denied the Veteran's claim for service connection for 
schizophrenia in July 1996 on the basis that it was not present 
in service.  

The evidence of record at the time of the December 1999 
determination included the service treatment records and private 
and VA medical records.  A report of medical history in January 
1969 shows the Veteran reported nervous trouble and depression.  
A psychiatric evaluation was normal in January 1969.  The report 
of medical history in February 1970, in conjunction with the 
separation examination, shows the Veteran denied nightmares, 
trouble sleeping, depression or nervous trouble.  A psychiatric 
examination was normal.  

The Veteran was hospitalized by the VA in May 1974.  He gave a 
vague history of being in another hospital for five days.  He 
stated he was having paranoid ideation and depressive thoughts.  
He was noted to be a very poor historian.  The diagnoses were to 
rule out schizophrenic reaction and rule out personality 
disorder.  The Veteran was hospitalized by the VA from May to 
July 1974.  The diagnosis was schizophrenia, paranoid type.

Additional VA medical records, including a psychiatric 
examination and hospital reports dated from 1974 to 1976 reflect 
diagnoses including schizophrenic reaction and schizophrenia, 
paranoid type.  

In a statement received in March 1990, L.A.R., R.N., of the 
Chelsea Community Counseling Center, related that he and a 
psychiatrist visited the Veteran at his home in December 1989 
since he was "too sick" to come to the clinic.  The Veteran 
described symptoms consistent with PTSD, in particular, recurrent 
nightmares of battles in Vietnam and intrusive thoughts.  It was 
their impression the Veteran had PTSD as well as agoraphobia as a 
result of service in Vietnam.  

In a May 1990 letter, L.A.R. stated he was a psychiatric nurse 
clinician.  He noted his clinic felt the Veteran would not be 
able to report for a VA examination.

Private medical records dated from 1989 to 1996 were received in 
1998.  When seen in December 1989, the Veteran reported he 
received medals for heroism in Vietnam.  He discussed flashbacks 
to the war and stated he still had nightmares.  The diagnoses 
were PTSD and agoraphobia without history of panic disorder.  
When seen by a social worker in September 1991, the Veteran 
admitted to depression with sleep problems (insomnia), nightmares 
and flashbacks about his experiences in Vietnam.  He said he was 
unable to go much beyond his house without feeling very anxious.  
The Axis I diagnoses were to rule out PTSD, rule out agoraphobia 
and to rule out atypical psychosis.  

In May 1998, responding to a request by the VA for information 
concerning any in-service stressors, the Veteran related that he 
was involved in Operation Atlas from June to July 1969.  He said 
there was an unlimited number of deaths and casualties.  The only 
name he recalled was "Mcmanus" of Bravo or Charlie Company.  He 
said he was killed in action around July 27, 1969.  

Personnel records show the Veteran was a cook in Vietnam.  He 
served with Company D, 2nd battalion, 22nd Infantry, 25th 
Infantry division.

The discharge certificate reveals that among the medals the 
Veteran received were the National Defense Service Medal, the 
Vietnam Campaign Medal, the Vietnam Service Medal and the Bronze 
Star Medal.

In July 1999, the U.S. Armed Services Center for Unit Records 
Research (CURR) (now known as the U.S. Army and Joint Services 
Records Research Center (JSRRC)) reported that Army casualty data 
submitted by the 2nd battalion, 22nd Infantry, verified that D.H. 
McMains, Jr. was killed in action on August 9, 1969.  

The RO, by rating action dated December 1999, denied service 
connection for PTSD.  It was indicated no confirmed diagnosis of 
PTSD was of record.  

The additional evidence submitted since the December 1999 
determination includes private and VA medical records.  

The private mental health treatment records received in October 
2002 are duplicates of those considered in the prior decision. 

The Veteran was hospitalized by the VA from August to September 
2007.  He had been admitted to another facility for weakness, an 
inability to ambulate and dehydration.  The diagnosis was 
schizophrenia.  

An August 2008 letter from a VA physician notes the Veteran had 
been evaluated by psychiatry when hospitalized from August to 
September 2007, and it was found his history presented a body of 
evidence that he was severely and persistently mentally ill.  

An August 2009 note from a VA psychologist is of record.  It was 
indicated the Veteran was requesting a screening for PTSD as 
requested by his attorney to support his compensation claim.  He 
requested the assessment on the phone as he was homebound and 
unable to come in.  The examiner stated the interview data were 
consistent with a diagnosis of PTSD.  She related the Veteran was 
involved in five firefights when he was out with his unit.  He 
claimed he fired his weapon and experienced the death and injury 
of men in his unit.  He related he experienced incoming rounds on 
numerous occasions and was very frightened.  The psychologist 
also noted the Veteran met the criteria for agoraphobia with 
panic.  She added this apparently started in service when he was 
stationed in Virginia.  A brief screen for schizophrenia did not 
support an active diagnosis at this time.  It was indicated the 
Veteran occasionally heard voices of dead relatives, but knew 
they were not with him.  He also sometimes believed he was in New 
Jersey and not Boston.  He did not endorse other delusions or 
hallucinations.  

A Decision Review Officer contacted the VA psychologist in 
November 2009.  She stated the Veteran met the clinical criteria 
for PTSD, but not for a psychosis.  She noted this was based on a 
self-report from the Veteran.  She reviewed the records in the 
system, but not the claims folder.  She stated that the Veteran 
was being screened for treatment but that a full mental health 
assessment was not possible because the Veteran did not want 
treatment at this time.

As noted above, the additional evidence includes the August 2009 
report from a VA psychologist.  She determined the Veteran met 
the criteria for PTSD, and related it to stressors during 
service, including the death of soldiers in his unit.  Such 
evidence is presumed credible solely for the purpose of reopening 
the claim.  The Board finds that the new evidence relates to an 
unestablished fact, that is, relating an in-service stressor to 
PTSD.  Thus, the Board finds that the evidence is new and 
material sufficient to reopen the claim for service connection 
for PTSD.


ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD is reopened and to this extent only, 
the appeal is granted.




REMAND

Reopening the claim for service connection does not end the 
inquiry with respect to the claim for service connection for 
PTSD; consideration of the claim on the merits is needed.  
However, additional development is needed before action can be 
taken on that claim, as well as the remaining claim on appeal.

The record establishes that a stressor has been verified.  The 
question remains whether the Veteran has PTSD and, if so, whether 
it is due to that stressor.  The Board points out that the JSRRC 
reported that Army casualty data submitted by the 2nd battalion, 
22nd Infantry, verified that D.H. McMains, Jr. was killed in 
action on August 9, 1969, as stated by the Veteran.  

The record indicates that the Veteran was hospitalized at the VA 
Medical Center in Boston from August to September 2007.  At that 
time a psychiatric consultation was apparently conducted.  While 
a discharge summary is of record, the inpatient treatment records 
have not been associated with the claims file.  It was noted in 
that summary that the Brockton VA outpatient clinic was assisting 
with the Veteran's treatment.  Inpatient treatment records and 
records from the Brockton outpatient clinic should be requested 
on remand. 

While, at his attorney's 
request, the Veteran has solicited an opinion from a VA 
psychologist based on a self report of symptoms over the phone, 
such psychologist found no indication of schizophrenia.  She also 
did not review the claims file, which reveals a 30+ year history 
of schizophrenia.  Moreover, during a period of hospitalization 
from August to September 2007, the Veteran was diagnosed only 
with schizophrenia when evaluated in person.  Thus, a medical 
examination and opinion is necessary to adequately assess what 
psychiatric disorder(s) the Veteran currently suffers from.  The 
record also reflects the Veteran has failed to report for a 
number of VA examinations.  He has claimed he is homebound.  The 
record does reflect past diagnoses of agoraphobia and he is 
considered housebound by VA for nonservice connected pension 
purposes.  Thus, special arrangements to examine the Veteran will 
be necessary, unless additional evidence is received suggesting 
he is no longer housebound. 

With respect to the claim concerning whether new and material 
evidence has been submitted to reopen the claim for service 
connection for schizophrenia, the Board notes that the prior 
remand instructions have not been complied with.  In this regard, 
the May 2008 remand requested that corrective VCAA notice 
pursuant to the Court's decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) be provided.  In Kent, the Court essentially stated 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim of the benefits sought by the claimant.  The 
Court further stated that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  The notice 
provided in July 2008 did not advise the Veteran of the basis of 
the prior denial of service connection for schizophrenia.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Provide corrective VCAA notice with 
respect to issue of whether new and material 
evidence has been submitted sufficient to 
reopen the Veteran's previously denied claim 
for service connection for schizophrenia.  
The notice should advise the Veteran of the 
basis for the prior denial and address what 
evidence would be necessary to substantiate 
that element or elements required to 
establish service connection that were found 
insufficient in the previous denials, as 
outlined by the Court in Kent, 20 Vet. App. 
1.  

2.  Request the inpatient treatment records, 
to include any psychiatric consultations 
conducted for the Veteran's period of 
hospitalization from August 3, 2007 to 
September 17, 2007 at the VA Medical Center 
in Brockton, MA.  

3.  Make special arrangements to schedule 
the Veteran for a VA mental examination by 
a psychiatrist at his home to determine the 
nature and etiology of his psychiatric 
disorder.  The examination can be conducted 
by a VA psychiatrist or a fee basis 
psychiatrist, whatever will result in 
examination of the Veteran.  If 
accommodating the Veteran with an 
examination cannot be accomplished at his 
home through no fault of the Veteran, then 
a VA psychiatrist may attempt to examine 
the Veteran via a phone interview, if the 
examiner feels credible and accurate 
information can be obtained without in-
person evaluation.

The claims folder must be provided to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report should include a detailed account of 
all pathology found to be present and a 
diagnosis of all psychiatric disorders 
identified.  If a diagnosis of PTSD in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV) is supported, the 
examiner should specify the stressor(s) 
that caused the disorder and the evidence 
upon which he relied to establish the 
existence of the stressor(s).  The report 
of the examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished, if 
possible.  The examiner should provide a 
rationale for all conclusions reached.

4.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


